Case 2:18-cv-13171-AJT-APP ECF No. 72 filed 06/25/20      PageID.485    Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DEONDRE LAMONT
COLEMAN,
                                               Case No. 2:18-cv-13171
             Plaintiff                         District Judge Arthur J. Tarnow
                                               Magistrate Judge Anthony P. Patti
v.

HEIDI WASHINGTON,
MICHAEL EAGEN,
BRIAN SHIPMAN,
KENNETH ROMANOWSKI,
S. VALADE,
BARBARA ANDERSON, and
A. FORTESCUE,

           Defendants.
___________________________________/

  ORDER DENYING PLAINTIFF’S DECEMBER 26, 2019 MOTION TO
 AMEND (ECF No. 50), ADDRESSING PLAINTIFF’S IDENTIFICATION
 AND CURRENT ADDRESS OF RECORD (ECF No. 65), and PROVIDING
  THE CLERK OF THE COURT WITH INSTRUCTIONS FOR SERVICE
                       UPON PLAINTIFF

      A.    Plaintiff’s Identification and Current Address of Record

      This lawsuit concerns the provision of religious meals at Detroit Reentry

Center (DRC) during Plaintiff’s October 2017 and April 2018 reassignments and

his apparent August 2018 parole revocation. (ECF Nos. 1, 15.) At the time

Deondre Lamont Coleman (#252207) filed this lawsuit, he was incarcerated at the

MDOC’s Central Michigan Correctional Facility (STF). (ECF 1, PageID.16-17.)


                                        1
Case 2:18-cv-13171-AJT-APP ECF No. 72 filed 06/25/20        PageID.486    Page 2 of 5




Since then, he has been paroled (April 25, 2019) and filed multiple notices of

change of address with the Court.1

      In December 2019, Plaintiff’s address of record was 703 Ball Avenue NE,

Grand Rapids, MI 49503, i.e., the Kent County Correctional Facility (KCCF).

(ECF No. 49-53.) On several occasions over the course of this lawsuit, the Court’s

mailings to Plaintiff have been returned as undeliverable. (ECF Nos. 47, 48, 54,

59, 64.) The latest two such items – one filed January 15, 2020 and another filed

March 3, 2020 – were mailed to KCCF. (ECF Nos. 58-59, 63-64.) These returns

are perplexing to the Court since the Plaintiff’s interim filing, which is postmarked

February 10, 2020, lists a return address of 703 Ball Ave NE, Grand Rapids, MI

49503 (KCCF). (ECF No. 61, PageID.408.)

      Plaintiff’s December 2019 filings suggest that the confusion may be related

to Plaintiff’s identification. Specifically, his address change lists the name Thomas

A. Hale, a.k.a. Deon Coleman, #353349, which the Undersigned assumes to be

Plaintiff’s KCCF number. (ECF No. 49). In another filing, Plaintiff explains that


1
 See www.michigan.gov/corrections, “Offender Search,” last visited May 27,
2020; see also ECF No. 13 (Macomb Correctional Facility (MRF), 34625 26 Mile
Rd., Lenox Township, MI 48048), ECF No. 18 (281 Luther Street, Pontiac, MI
48341), ECF No. 28 (DRC), ECF No. 35 (Elmhurst House of Recovery, 12010
Linwood, Detroit, MI 48206), ECF No. 39 (Salvation Army Adult Rehabilitation
Center, 1491 Division Avenue S, Grand Rapids, MI 49507), and ECF No. 49 (Kent
County Correctional Facility (KCCF), 703 Ball Avenue N.E., Grand Rapids, MI
49503).

                                          2
Case 2:18-cv-13171-AJT-APP ECF No. 72 filed 06/25/20         PageID.487    Page 3 of 5




he was arrested in November 2019 under the name “Thomas Allen Hale” and

placed in KCCF. (ECF No. 50.) In fact, the MDOC’s Offender Tracking

Information System (OTIS) lists several versions of this name among Plaintiff’s

many aliases.2

      Unfortunately, the Court has not been able to independently confirm the

confinement of a Deondre Coleman or a Thomas Hale within Kent County’s online

“Inmate Lookup.”3 Nor should it have to. See E.D. Mich. LR 11.2 (“Failure to

Provide Notification of Change of Address”). Nonetheless, based on the return

address for Plaintiff’s filing (post-marked March 27, 2020), Plaintiff appears to be

located at Alternative Directions, which “provides residential services to adult

male non-violent felony offenders and probation violators.” (See ECF No. 65,

PageID.426; https://www.accesskent.com/Courts/CommunityCorrections/centers.htm (last

visited May 27, 2020.)

      B.     Plaintiff’s motion to amend

      Plaintiff’s Fed. R. Civ. P. 15 motion seeks to amend his complaint to add

Defendants Corizon Health, Inc. and the Kent County Sheriff (Michelle LaJoye-

Young). (ECF No. 50, https://www.accesskent.com/Sheriff/.) Plaintiff describes


2
 See www.michigan.gov/corrections, “Offender Search,” last visited May 27,
2020.
3
 See https://www.accesskent.com/InmateLookup/newSearch.do, last visited May
27, 2020.
                                           3
Case 2:18-cv-13171-AJT-APP ECF No. 72 filed 06/25/20        PageID.488     Page 4 of 5




the problems he is encountering at KCCF, which include failing to recognize

religious meals, dealing with a hunger strike, and issues accessing his multiple

sclerosis medication. (ECF No. 50, PageID.350-351.)

      Without commenting on the merits of Plaintiff’s KCCF-related allegations,

these are nevertheless outside the scope of this lawsuit, which involves claims

against MDOC officials for alleged events at DRC. To the extent that this motion

could be construed as a motion to supplement the pleadings under Fed. R. Civ. P.

15(d), based upon events which are subsequent to those described in the operative

pleading, i.e., the April 4, 2019 amended complaint (ECF No. 15), the Court, in its

discretion, declines to do so.

      C.     Order

      Upon consideration, Plaintiff’s December 26, 2019 motion to amend (ECF

No. 50) is DENIED. Moreover, while Plaintiff’s address of record was updated in

March 2020 (ECF No. 65), Plaintiff shall, no later than Wednesday, July 15,

2020, clarify his identification with Kent County officials, namely: (1) his legal

name; (2) MDOC number; and, (3) Kent County number. Meanwhile, in an effort

to ensure Plaintiff’s receipt of this order, the Clerk of the Court is DIRECTED to

serve a copy of this order upon Plaintiff at his address of record (Alternative

Directions, 1706 South Division S[E], Grand Rapids, MI 49507), and to address it

to “Deondre Coleman / Thomas Hale” (MDOC #252207 / KCCF # 353349).


                                          4
Case 2:18-cv-13171-AJT-APP ECF No. 72 filed 06/25/20       PageID.489   Page 5 of 5




      Objections to this order are governed by 28 U.S.C. § 636(b)(1), Fed. R. Civ.

P. 72, and E.D. Mich. LR 72.1(d).

      IT IS SO ORDERED.

Dated: May 28, 2020                   s/Anthony P. Patti
                                      Anthony P. Patti
                                      UNITED STATES MAGISTRATE JUDGE




                                        5
